Citation Nr: 0611232	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  02-04 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from October 1988 to April 
1991.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a February 2002 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Cleveland, Ohio 
(hereinafter RO).  The case was remanded for additional 
development by the Board in October 2003, and this case is 
now ready for appellate review.   


FINDINGS OF FACT

1.  The veteran's claimed in-service stressor is not related 
to combat.

2.  The occurrence of the veteran's claimed in-service 
stressful event is not supported by credible corroborating 
evidence.

3.  A preponderance of the evidence of record is against a 
finding that the veteran has PTSD as a result of an in-
service stressor.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April and September 
2004, as well as by a statement of the case and supplemental 
statements of the case issued during the course of the 
appeal. The originating agency specifically informed the 
veteran to submit any pertinent evidence in her possession, 
informed her of the evidence required to substantiate her 
claim, the information required from her to enable VA to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence on her behalf, and that she should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf. 
Therefore, the Board finds that she was provided with the 
notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained. The record before the Board contains 
service medical records, other official service records, and 
post-service medical records, which will be addressed as 
pertinent.  In addition, neither the veteran nor her 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim. 
The Board is also unaware of any such evidence. Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  Although the notice was provided 
to the veteran after the initial adjudication, she has not 
been prejudiced thereby.  The content of the notice provided 
to the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time. 

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).



II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during active duty, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  Pursuant thereto, a PTSD 
claim is to be evaluated based upon "all pertinent evidence 
in each case, [with] assessment of the credibility, probative 
value, and relative weight of the evidence," with "no 
statutory or regulatory limitation on the types of evidence 
that may be used in any case to support a finding that a 
veteran engaged in combat with the enemy."  Id.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and his or her claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

Service connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the claimed stressor 
is related to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with 
the circumstances, conditions and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001).  

Section 3.304(f) was amended, in part to address PTSD claims 
based upon personal assault upon the veteran not involving 
any combat type of situation.  The regulation, as amended, 
now reads, in pertinent part:

Service connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:

(1)  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.

(2)  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) of this 
part and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.

(3)  If a PTSD claim is based on an in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate an account of a stressor 
incident.  Examples of such evidence include, but are 
not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; 
or unexplained economic or social behavior changes.  VA 
will not deny a post-traumatic stress disorder claim 
that is based on in-service personal assault without 
first advising the claimant that evidence from sources 
other than the veteran's service records or evidence of 
behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise 
VA of potential sources of such evidence.  VA may submit 
any evidence that it receives to an appropriate medical 
or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f) (2005).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as 
a final rule.

Where a law or regulation changes after, as in the instant 
case, a claim has been filed, but before the administrative 
appeal process has been concluded, the Board considers both 
the former and the current legal criteria.  See, e.g., 
VAOPGCPREC 7-2003.  The effective-date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).  By letter 
dated in April 2004 and attachment and the October 2005 SSOC, 
the veteran was informed of the revised criteria for 
evaluating claims for service connection for PTSD base on 
personal assault, and the possible types of evidence to 
support such a claim.  As such, application of the revised 
criteria will not result in any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).   

In the instant case, the veteran has asserted, including in 
sworn testimony at the hearing before the undersigned in May 
2003, that she is entitled to service connection for PTSD 
because she has developed this condition as a direct result 
of a sexual assault by a corporal during service in 1989, 
when she was 20 years old.  However, the official USACIDC 
investigative report from this incident resulted in the 
conclusion that the encounter between the veteran and the 
corporal was consensual in nature.  In short, this report, 
rather than corroborating the veteran's assertions in 
connection with this appeal that she was the victim of an in-
service assault, instead indicates that an assault did not 
occur.  There is otherwise no official service department or 
independent evidence to support the veteran's assertions in 
this regard.   

The record does include a March 2001 conclusion from a VA 
psychologist that the veteran suffers from PTSD due to the 
asserted sexual assault during service.  However, this 
diagnosis necessarily relies on the actual occurrence of the 
veteran's claimed in-service assault, and is based entirely 
on her assertions in this regard, rather than any reliable or 
objective confirmatory evidence.  The United States Court of 
Appeals for Veterans Claims (hereinafter Court) has stated 
that "[i]t is the duty of the [Board] as the factfinder to 
determine credibility of the testimony and other lay 
evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  The veteran's assertions with regard to the alleged 
in-service assault, given the official report of the alleged 
incident from the USACIDC, are clearly of questionable 
credibility. 

While the veteran has asserted that her PTSD resulted from 
the asserted in-service  sexual assault, there is simply no 
evidence corroborating her claim that she was sexually 
assaulted in service, and the official evidence that is of 
record with respect to this incident directly contradicts her 
assertions.  Since she is not a combat veteran, it is 
necessary that there be corroborative evidence supporting her 
claim, and there simply is no such evidence in this case.  In 
addition, medical statements which attempt to accept a 
claimant's description of in-service stressors not related to 
combat, as in the instant case, and then relate a diagnosis 
of PTSD to events experienced in service, do not constitute 
the requisite credible evidence of a stressor.  Moreau v. 
Brown, 9 Vet. App. at 389.  

Also with regard to the March 2001 report from the VA 
psychologist, a diagnosis or opinion by a health care 
professional is not conclusive and is not entitled to 
absolute deference.  Indeed, the Court has provided guidance 
for weighing medical evidence.  The Court has held, for 
example, that a post-service reference to injuries sustained 
in service, without a review of service medical records, is 
not competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  A medical opinion based upon speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the claimant's 
history, and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, a 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  A medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998); LeShore v. Brown, supra.  

The veteran, as a layperson, is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Accordingly, while the 
Board has carefully reviewed her contentions, she is not 
entitled to service connection for PTSD under the theory that 
it resulted from unverified reported stressors during 
service.

The Board recognizes the sensitive nature of this case, and 
this fact has been considered in reviewing the USACIDC report 
from the incident in question and the veteran's statements 
and sworn testimony presented at the May 2003 hearing before 
the undersigned.  However, in light of the USACIDC report, 
the Board cannot reasonably conclude that the statements of 
the veteran throughout the appeal, and the May 2003 
testimony, are a sufficient basis to accept the occurrence of 
the alleged in-service assault.  

In reaching the determination above, the Board has made every 
effort, while carefully reviewing the evidence of record, to 
ensure that the particular requirements for developing claims 
for service connection for PTSD based on personal assault 
codified at 38 C.F.R. § 3.304(f)(3) have been complied with.  
In this regard, the veteran was provided with the notice as 
to the type of information, to include sources other than 
service records, which might support such claims, by the 
aforementioned April 2004 letter and attachment and the 
October 2005 SSOC.  The record otherwise reveals that every 
effort has been conducted to obtain information to support 
the veteran's claim and notify her of the evidence needed to 
support her claim.  In sum, the weight of the evidence, in 
particular the USACIDC report, is against a conclusion that 
the veteran has PTSD as result of the service.  Thus, as the 
Board finds the probative weight of the negative evidence to 
exceed that of the positive, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.    


ORDER

Entitlement to service connection for PTSD is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


